USCA11 Case: 21-11778      Date Filed: 01/18/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11778
                   Non-Argument Calendar
                   ____________________

WENDALL JERMAINE HALL,
                                              Plaintiff-Appellant,
versus
DONALD SAWYER,
Administrator, Florida Civil Commitment Center,


                                      Defendant-Appellee.
                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 2:20-cv-00149-SPC-MRM
                   ____________________
USCA11 Case: 21-11778        Date Filed: 01/18/2022     Page: 2 of 7




2                      Opinion of the Court                21-11778


Before NEWSOM, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
       Wendell Hall is civilly committed at Florida Civil Commit-
ment Center. He sued Donald Sawyer, FCCC’s director, because
Hall thought FCCC’s drinking water was unsafe. The district court
granted Sawyer’s motion for summary judgment, and we affirm.
                                  I
        Hall has been at FCCC since October 23, 2019. He claims
that, ever since he got there, the drinking water has tasted “nasty”
and “foul,” and has caused him health problems—including head-
aches, stomach pain, nausea, and diarrhea. On December 30, 2019,
Hall informed Sawyer, via an official resident-communication
form, that he thought the drinking water was contaminated and
that it was “harmful to [his] health.” Sawyer responded that Hall
was “incorrect,” that there was “no issue” with FCCC’s water, and
that the county tested the water “several times a month” to ensure
it was fit to drink.
       The day after Hall sent his communication to Sawyer, he
filed an official grievance, again complaining that the water “in
th[e] entire facility . . . is contaminated with lead[,] bacteria and
other harmful toxins.” That grievance was rejected as noncompli-
ant, because Hall was not permitted to file a grievance on behalf of
“everyone.”
USCA11 Case: 21-11778           Date Filed: 01/18/2022      Page: 3 of 7




21-11778                 Opinion of the Court                            3

       Eventually, Hall sued under 42 U.S.C. § 1983. He asserted
that Sawyer had provided him unsafe and harmful drinking water
in violation of his constitutional rights. Hall sought $5,000,000 in
damages and injunctive relief requiring Sawyer to provide safe
drinking water.
       Sawyer moved for summary judgment, claiming that Hall
had failed to create a genuine factual dispute as to (1) the safety of
FCCC’s drinking water, (2) any connection between his medical is-
sues and the drinking water, and (3) Sawyer’s subjective
knowledge that the water was unsafe to drink. Hall responded
with affidavits and other evidence, but to no avail—the district
court granted Sawyer’s motion for summary judgment. Hall ap-
peals.
                                    II
                                    A
       “Summary judgment is appropriate only if the movant”—
here, Sawyer—“shows that there is no genuine dispute as to any
material fact and [he] is entitled to judgment as a matter of law.”
Shaw v. City of Selma, 884 F.3d 1093, 1098 (11th Cir. 2018) (quota-
tion omitted); see also Fed. R. Civ. P. 56(a). 1 If the movant makes
that showing, “the burden shifts to the nonmoving party to come



1 We review a grant of summary judgment de novo, applying the same legal
standards as the district court. Brown v. Crawford, 906 F.2d 667, 669 (11th
Cir. 1990).
USCA11 Case: 21-11778        Date Filed: 01/18/2022     Page: 4 of 7




4                      Opinion of the Court                21-11778

forward with specific facts showing that there is a genuine issue for
trial.” Shaw, 884 F.3d at 1098 (quotation marks omitted).
       Disputes are “[g]enuine” if “the evidence is such that a rea-
sonable jury could return a verdict for the non-movant.” Ellis v.
England, 432 F.3d 1321, 1325–26 (11th Cir. 2005) (per curiam) (quo-
tation omitted). And for “factual issues to be considered genuine,
they must have a real basis in the record.” Id. at 1326. “[M]ere
conclusions and unsupported factual allegations,” for example, are
“insufficient to defeat a summary judgment motion.” Id.
                                 B
       Because Hall has been civilly committed—as opposed to
criminally detained—his challenge to the conditions of his confine-
ment sounds in a liberty interest rooted in the Fourteenth Amend-
ment’s Due Process Clause, rather than the Eighth Amendment’s
ban on cruel and unusual punishment. Youngberg v. Romeo, 457
U.S. 307, 315 (1982). And, although the inquiries are similar, those
“who have been involuntarily committed are entitled to more con-
siderate treatment and conditions of confinement than criminals
whose conditions of confinement are designed to punish.” Id. at
321–22.
       Accordingly, any actions that “would violate a prisoner’s
Eighth Amendment rights would also violate the due process rights
of the involuntarily civilly committed.” Dolihite v. Maughon ex
rel. Videon, 74 F.3d 1027, 1041 (11th Cir. 1996). “So relevant case
law in the Eighth Amendment context also serves to set forth the
USCA11 Case: 21-11778         Date Filed: 01/18/2022    Page: 5 of 7




21-11778               Opinion of the Court                         5

contours of the due process rights of the civilly committed.” Bilal
v. Geo Care, LLC, 981 F.3d 903, 915 (11th Cir. 2020) (quotation
marks omitted).
       To prevail on his § 1983 claim, Hall “must prove three ele-
ments: (1) a condition of confinement that inflicted unnecessary
pain or suffering, (2) the defendant’s ‘deliberate indifference’ to
that condition, and (3) causation.” LaMarca v. Turner, 995 F.2d
1526, 1535 (11th Cir. 1993) (citations omitted). The first two ele-
ments incorporate “both an objective and a subjective showing.”
Swain v. Junior, 961 F.3d 1276, 1285 (11th Cir. 2020); see also La-
Marca, 995 F.2d at 1535. “Under the objective component, the
plaintiff must demonstrate ‘a substantial risk of serious harm.’”
Swain, 961 F.3d at 1285 (quoting Farmer v. Brennan, 511 U.S. 825,
834 (1994)). “Under the subjective component, the plaintiff must
prove the defendant[’s] deliberate indifference to that risk of harm
by making three sub-showings: (1) subjective knowledge of a risk
of serious harm; (2) disregard of that risk; (3) by conduct that is
more than mere negligence.” Id. (quotation marks omitted).
      A civilly committed individual—like a convicted prisoner—
has a constitutional right to safe drinking water. See Helling v.
McKinney, 509 U.S. 25, 33 (1992). But Sawyer satisfied his burden
to show that there exists no genuine dispute as to any material fact
relevant to that inquiry. First, he provided evidence of routine test-
ing, which showed that FCCC’s water was safe to drink. Second,
he submitted an affidavit stating that he regularly consumes the
water himself, demonstrating that—even if the water wasn’t safe
USCA11 Case: 21-11778            Date Filed: 01/18/2022        Page: 6 of 7




6                         Opinion of the Court                     21-11778

to drink—he didn’t have the required “subjective knowledge” of
that fact. The burden thus shifts back to Hall, see Shaw, 884 F.3d
at 1098, and he can’t carry it.
        To be sure, Hall submitted affidavits from himself and three
other civilly committed individuals at FCCC asserting that “the wa-
ter is contaminated with harmful black particles, bacteria and lead
and other harmful chemicals.” And an affidavit based on personal
knowledge can be sufficient to oppose a motion for summary judg-
ment. Fed. R. Civ. P. 56(c)(4). But even if we assume that Hall has
created a genuine dispute as to the objective prong, he still can’t
survive summary judgment because he can’t demonstrate a genu-
ine dispute as to the subjective component.2
      Sawyer filed an affidavit asserting that he regularly drinks
the water at FCCC, and Hall fails to contest that assertion. That
eliminates any serious contention that Sawyer was subjectively
aware that FCCC’s water—which he drinks “every day,” Def’s An-
swer to Pl.’s First Interrogs. at 2—poses “a risk of serious harm,”
Swain, 961 F.3d at 1285 (quotation omitted). That conclusion is
only bolstered by the reports Sawyer received from the private
company FCCC hired to test its water—which did not indicate that
there were any abnormalities in the water supply. In light of that
uncontroverted evidence, no “reasonable jury could” conclude


2See Rodriguez v. Sec’y for the Dep’t of Corr., 508 F.3d 611, 620 (11th Cir.
2007) (“Because it is not necessary for us to do so, we decline to address the
objective component of [plaintiff’s] Eighth Amendment claim.”).
USCA11 Case: 21-11778       Date Filed: 01/18/2022    Page: 7 of 7




21-11778              Opinion of the Court                       7

that Sawyer was subjectively aware of a risk of serious harm posed
by the drinking water at FCCC. Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 248 (1986).
       Because Hall can’t carry his burden to create a factual dis-
pute as to Sawyer’s subjective knowledge of a risk of serious harm,
we affirm the grant of summary judgment.
      AFFIRMED.